As filed with the Securities and Exchange Commission on May 19, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Peninsula Gaming, LLC* (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 20-0800583 (I.R.S. Employer Identification Number) 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) M. Brent Stevens Peninsula Gaming, LLC 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) With Copies to: Nazim Zilkha, Esq. White & Case LLP 1155 Avenue of the Americas New York, New York 10036 (212) 819-8200 * The companies listed on the next page are also included in this Form S-4 Registration Statement as additional Registrants. Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer xSmaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per note Proposed maximum aggregate offering price (1) Amount of registration fee 8⅜% Senior Secured Notes due 2015 100% 10¾% Senior Unsecured Notes due 2017 100% Guarantees of 8⅜% Senior Secured Notes due 2015 (2) Guarantees of 10¾% Senior Unsecured Notes due 2017 (2) Estimated solely for the purposes of calculating the registration fee in accordance with Rule 457(f) under the Securities Act. (2)No additional registration fee is due for guarantees pursuant to Rule 457(n) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. ADDITIONAL REGISTRANTS Exact name of additional registrants as specified in their charter* State or other jurisdiction of incorporation or organization I.R.S. Employer Identification Number Peninsula Gaming Corp. Delaware 25-1902805 The Old Evangeline Downs, L.L.C. Louisiana 72-1280511 Diamond Jo, LLC Delaware 42-1483875 Diamond Jo Worth, LLC Delaware 20-1776684 Belle of Orleans, L.L.C. Louisiana 72-1241339 Kansas Star Casino, LLC Kansas 27-4381609 * The address and telephone number for each of the additional registrants is c/o Peninsula Gaming, LLC, 301 Bell Street, Dubuque, Iowa 52001, (563) 690-4975. The primary standard industrial classification number for each of the additional registrants is 7900. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, dated, May19, 2011 PROSPECTUS PENINSULA GAMING, LLC PENINSULA GAMING CORP. Offer to Exchange 8⅜% Senior Secured Notes due 2015 and 10¾% Senior Unsecured Notes due 2017 We are offering to exchange, upon the terms and subject to the conditions set forth in this prospectus and the accompanying letter of transmittal, our new registered 8⅜% Senior Secured Notes due 2015 (the “secured exchange notes”) for all of our outstanding unregistered 8⅜% Senior Secured Notes due 2015 (the “secured outstanding notes”) and our new registered 10¾% Senior Unsecured Notes due 2017 (the “unsecured exchange notes”) for all of our outstanding unregistered 10 ¾% Senior Unsecured Notes due 2017 (the “unsecured outstanding notes”).In this prospectus, the term “outstanding notes” refers collectively to the secured outstanding notes and the unsecured outstanding notes and the term “exchange notes” refers collectively to the secured exchange notes and the unsecured exchange notes.We sometimes refer to the outstanding notes and the exchange notes collectively as the “Notes.”Exchange notes will be issued in denominations of $2,000 principal amount and integral multiples of $1,000 in exchange for outstanding notes in minimum denominations of $2,000 and integral multiples of $1,000.The CUSIP numbers for the secured outstanding notes are 707132AP1 and U70601AD8.The CUSIP numbers for the unsecured outstanding notes are 707132AN6 and U70601AC0. Material terms of the exchange offer: · The terms of the exchange notes we will issue in the exchange offer will be substantially identical to the terms of the outstanding notes, except that transfer restrictions and registration rights relating to the outstanding notes will not apply to the exchange notes. · The exchange offer expires at 5:00 p.m., New York City time, on, 2011, unless extended. · The exchange offer is subject only to the conditions that the exchange offer will not violate any applicable law or any interpretation of applicable law by the staff of the Securities and Exchange Commission (the “SEC”). · All outstanding notes that are validly tendered and not validly withdrawn prior to the expiration of the exchange offer will be exchanged. · Tenders of outstanding notes may be withdrawn at any time before 5:00 p.m., New York City time, on the expiration date of the exchange offer. · We will not receive any proceeds from the exchange offer. · The secured exchange notes will be treated as a single series with the $240,000,000 in aggregate principal amount of 8⅜% Senior Secured Notes due 2015 we issued on August 6, 2009 and the unsecured exchange notes will be treated as a single series with the $305,000,000 in aggregate principal amount of 10 ¾% Senior Unsecured Notes due 2017. · We do not intend to apply for listing of the exchange notes on any securities exchange. · Any outstanding notes not validly tendered will remain subject to existing transfer restrictions. · The exchange of exchange notes for outstanding notes will not be a taxable transaction for U.S. federal income tax purposes, but you should see the discussion under the heading “Certain U.S. Federal Income Tax Consequences” on page 151 or more information. · We can amend or terminate the exchange offer. For a discussion of factors that you should consider before you participate in the exchange offer, see “Risk Factors” beginning on page 11 of this prospectus. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011. TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS iii PROSPECTUS SUMMARY 1 RISK FACTORS 12 USE OF PROCEEDS 28 CAPITALIZATION 29 SELECTED FINANCIAL DATA 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 32 BUSINESS 47 THE EXCHANGE OFFER 57 MANAGEMENT 68 COMPENSATION DISCUSSION AND ANALYSIS 70 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 78 DESCRIPTION OF CERTAIN INDEBTEDNESS 81 DESCRIPTION OF SECURED NOTES 82 DESCRIPTION OF UNSECURED NOTES BOOK-ENTRY, DELIVERY AND FORM 148 CERTAIN U.S. FEDERAL TAX CONSEQUENCES PLAN OF DISTRIBUTION LEGAL MATTERS EXPERTS AVAILABLE INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULE F-1 Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes.The letter of transmittal relating to the exchange offer states that by so acknowledging and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”).This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for outstanding notes where such outstanding notes were acquired by such broker-dealer as a result of market-making activities or other trading activities.We have agreed that, for a period of up to 90 days after the consummation of the exchange offer, we will make this prospectus available to any broker-dealer, at such broker-dealer’s request, for use in connection with any such resale.See “Plan of Distribution.” You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information contained in this document is only current as of the date of this document. i NOTICE TO NEW HAMPSHIRE RESIDENTS NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED STATUTES (“RSA421-B”) WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE OF NEW HAMPSHIRE THAT ANY DOCUMENT FILED UNDER RSA 421-B IS TRUE, COMPLETE AND NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR QUALIFICATIONSOF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY OR TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER, CUSTOMER OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH. INDUSTRY AND MARKET DATA Unless otherwise indicated, information contained in this offering circular concerning our business lines, our industry and its segments and related markets and our general expectations concerning our industry and its segments and related markets are based on management estimates. Such estimates are derived from publicly available information released by third-party sources, as well as data from our internal research and on assumptions made by us based on such data, which we believe to be reasonable, and our knowledge of such industry and markets. While we believe that the industry and similar data presented herein that is derived from information released by third-party sources is accurate, we have not independently verified this information and cannot guarantee its accuracy. Industry and market data involve risks and uncertainties and are subject to change based on various factors, including those discussed under the caption “Risk Factors.” ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Some statements contained in this offering circular constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include the words “may,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” and other similar words. These forward-looking statements generally relate to plans and objectives for future operations and are based upon management’s reasonable estimates of future results or trends. Although we believe that the plans and objectives reflected in or suggested by such forward-looking statements are reasonable, such plans or objectives may not be achieved. Actual results may differ from projected results due, but not limited, to unforeseen developments, including developments relating to the following: • the availability and adequacy of our cash flows to satisfy our obligations, including payment obligations under the Notes and the PGL Credit Facility (as defined herein) and additional funds required to support capital improvements, complete the Kansas Star development and pursue future developments; • economic, competitive, demographic, business, regulatory, political and other conditions in our local and regional markets; • changes or developments in the laws, regulations or taxes in the gaming and horse racing industry; • actions taken or omitted to be taken by third parties, including customers, suppliers, competitors, members and shareholders, as well as legislative, regulatory, judicial and other governmental authorities; • changes in business strategy, capital improvements, development plans, including those due to environmental remediation concerns, or changes in personnel or their compensation, including federal, state and local minimum wage requirements; • the loss of any license or permit, including the failure to obtain an unconditional renewal of a required gaming license on a timely basis; • the termination of our operating agreement with the Dubuque Racing Association and/or the Worth County Development Authority or the failure of either such organization to continue as our “qualified sponsoring organization;” • the loss of our facilities due to casualty, weather, mechanical failure or any extended or extraordinary repairs, maintenance or inspection that may be required; • changes in federal or state tax obligations; • potential exposure to environmental liabilities, changes or developments in the laws, regulations or taxes affecting the gaming or horse racing industry or a decline in the public acceptance of gaming or horse racing and other unforeseen difficulties associated with our operations; • failure to meet the contractually-obligated construction dates, or delays or cost overruns related to the construction of the Kansas Star Casino, Hotel and Event Center, as described in further detail herein, or delays in obtaining requisite governmental approvals related to the operation of the Kansas Star; • adverse outcomes of any legal proceedings in which we may become involved from time to time; • adverse circumstances, changes, developments or events relating to or resulting from our ownership and control of Diamond Jo, LLC, a Delaware limited liability company (“DJL”), The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“EVD”), Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”), Belle of Orleans, L.L.C., a Louisiana limited liability company (“ABC”) and Kansas Star Casino, LLC, a Kansas limited liability company (“KSC”); and • other factors discussed herein under the caption “Risk Factors” and in our filings with the SEC incorporated by reference herein. All future written and verbal forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. In light of these and other risks, uncertainties and assumptions, the forward-looking events discussed in this offering circular might not occur. You should read this offering circular completely and with the understanding that actual future results may be materially different from what we expect. We do not plan to update forward-looking statements even though our situation may change in the future. iii PROSPECTUS SUMMARY This summary highlights information contained in this prospectus.It does not contain all of the information that may be important to you.You should read this entire prospectus carefully, including the sections captioned “Risk Factors,” “Selected Financial Data” and “Capitalization” and the audited financial statements and the notes thereto contained in this prospectus before making an investment decision. In this prospectus, the terms “PGL,” “Company,” “we,” “us” and “our” refer to Peninsula Gaming, LLC and its subsidiaries, as the context may require. Overview We are a casino entertainment company with gaming operations in local markets in Iowa and Louisiana. Founded in 1999, we seek to develop quality gaming operations in highly protected markets and currently own and operate three facilities we developed and built as well as one riverboat facility which we acquired in 2009, as described below. We are beginning development of a new gaming facility in Mulvane, Kansas. The following summarizes certain features of our gaming properties as of May16, 2011: Diamond Jo EvangelineDowns DiamondJoWorth AmeliaBelle Opened December2008 (replacing previous facility operating since 1994) December2003 April2006(expansion completed in April 2007) May2007(acquired in October 2009) Location Dubuque, Iowa Opelousas,Louisiana Northwood, Iowa Amelia, Louisiana Size 188,000 square feet (“sq.ft.”) 120,000 sq. ft. 107,013 sq. ft. 89,641 sq. ft. Gaming •985 slots •19 table games •1,424 slots •980horse capacity •968 slots •22 table games •842 slots •17 table games Amenities •904 person capacity entertainment venue •30-lanebowling center •133-seat steakhouse •184-seat buffet •124-seat sports bar •46-seatdeli/coffee shop •Seasonal thoroughbred andquarterhorse horses •Fiveoff-track betting parlors •94-seat steakhouse •368-seat buffet •98-seat cafe •1,200-seatevent center •Third-party 117-room hotel •525-seat entertainment venue •7 table poker room •114-seat steakhouse •190-seat buffet •52-seat Burger King •21-seat Subway restaurant •Third-party 102-room hotel •3tablepoker room •153-seat buffet •Banquet room Parking 1,898 parking spaces 2,345 parking spaces 1,283 parking spaces 597 parking spaces 1 Operating Strategy Our operating strategy focuses on three main areas: • Capitalizing on our recently constructed, state-of-the-art principal entertainment venues. Three of our facilities are land-based and have been constructed from the ground up within approximately the last seven years, including the Diamond Jo in Dubuque, Iowa, which opened to the public in December 2008 to replace our former riverboat facility located there. In addition, our Amelia Belle riverboat was substantially renovated prior to its opening in Amelia, Louisiana in May 2007, and we completed another $7.5 million renovation after our acquisition of the facility in 2009. At each of our facilities, our team members are dedicated to providing exceptional guest service. In addition, our management team continues its focus on delivering a tailored mix of slot machines and table games as well as offering high quality, comprehensive dining and entertainment amenities for the local markets that we serve. We believe the quality of our venues and dedicated service is what differentiates us from our competitors. • Targeted database marketing. Most of our revenue comes from guests located within 100 miles of our facilities. We utilize targeted database marketing strategies to increase visitation and maximize game play and profitability of each guest at our venues through customized incentives and marketing for various levels of play. Our “rewards” program rewards our guests based on their level of play and offers a variety of rewards ranging from free-play on our slot machines to complimentary food to events offered through our many amenities. Our disciplined approach to our database marketing has continued to drive business while maintaining strong operating margins. • Branded advertising. We utilize focused advertising dollars on select outdoor, print and television advertising within our markets to create a high level of local brand recognition. The Diamond Jo brand was established over 15 years ago in Dubuque and its association with being a quality local market establishment was instrumental in opening the Diamond Jo Casino in Worth County, Iowa. Evangeline Downs in Opelousas, Louisiana first began racing operations in the area in 1967, and we are able to carry that brand recognition to our several off-track betting/video poker operations within a broader area around Evangeline Downs. After acquiring the Amelia Belle Casino, we retained the Amelia Belle name and we continue to increase its brand recognition throughout the local area. Business Strengths Highly Protected Markets. Our properties are located in markets with limited direct competition. Currently, there are no new gaming licenses available in Iowa or Louisiana and, although there was one license recently awarded in Lake Charles, Louisiana, we do not anticipate the awarding of that license will have a material impact on our properties. Therefore, the competitive landscape across our target markets is expected to remain favorable. In central Louisiana, Evangeline Downs is the only racino within a 120-mile radius and the only gaming facility within a 50-mile radius. Among its nearest competitors, Evangeline Downs is differentiated by its diverse suite of quality amenities and ease of access. In Worth County, Iowa, Diamond Jo Worth is the only casino within a 90-mile radius. In Dubuque, the Diamond Jo competes with a dog-track/casino located approximately three miles away. However, our newly completed, $82 million state-of-the-art facility, with its favorable location at the confluence of three major regional highways and within the Port of Dubuque, historically has allowed it to capture a greater market share. At the Amelia Belle Casino, the closest gaming facility is located 30 miles to the northwest; however, the Amelia Belle Casino is the closest facility to the southern Louisiana regional population centers of Morgan City, Houma and Thibodaux, Louisiana. Our new Kansas Star Casino, Hotel and Event Center in Mulvane, Kansas will be the only casino authorized by the state of Kansas for its south central gaming zone. The closest gaming facility to our proposed casino is approximately 55 miles away in Newkirk, Oklahoma. Emphasis on Slot Play. We emphasize slot machine wagering, which we believe is typically both the highest margin and most predictable component of the gaming industry. Slot machines do not have the staffing requirements of table games nor do they have the variation in hold percentages attributable to “luck” that characterize the table game side of the casino business. We believe that this affords us a more stable and predictable revenue stream, as well as consistently strong margins. Low Maintenance Capital Expenditures. All of our existing properties were recently built or renovated and require minimal maintenance capital expenditures over the next few years to remain operational and competitive. We opened our new facility at the Diamond Jo in Dubuque in December 2008 at a cost of $82 million. The Diamond Jo Worth opened in April 2006 and an expansion of the property was completed in April 2007 at a total cost of $74 million. Evangeline Downs opened in December 2003 at a cost of $130 million. The Amelia Belle Casino riverboat was substantially renovated prior to its opening in Amelia, Louisiana in May 2007 and we completed another $7.5 million renovation in the first quarter of 2010 after our acquisition of the facility. Strategically Diverse Property Base. We believe that we benefit from the diverse locations of our properties. In 2010, Evangeline Downs, Diamond Jo, Diamond Jo Worth and Amelia Belle generated 36%, 22%, 27% and 15% of our net revenues, respectively. Furthermore, our regional and jurisdictional risk is well diversified between Iowa and Louisiana on a revenue basis. In addition, all of the properties are located far enough away from each other such that they do not materially overlap in customer base, yet are close enough within their respective regions to enjoy certain operational synergies. The Kansas Star project is also consistent with this strategy. 2 Proven and Experienced Management Team. Our senior management team is comprised of four individuals with extensive operating and development experience at our gaming properties, and in other regional and national (i.e.,Atlantic City and Las Vegas) markets. Our team has established a track record for managing large development projects to completion on time and within budget. They have grown Peninsula from a single riverboat casino property to four properties and, based on results for the year ended December31, 2010, they will have grown revenues from $45.8 million in 1999 to $315.4 million, equating to a 19% compounded annual growth rate. The senior management team is supported by experienced general managers local to each property. Kansas Development Project The state gaming regulations in Kansas provide for four designated gaming zones, with a single state-sanctioned casino to be located in each such zone. Instead of issuing gaming licenses, Kansas regulations authorize a gaming operation through the execution of a management contract between the State of Kansas and the commercial gaming operator. Like a license, the management contract confers the exclusive right to operate the lottery gaming business in the designated gaming zone for a period of 15 years, which may be renewed by the Kansas Lottery Commission. The management contract gives the gaming operator the right to own and develop all of the assets of the casino and related amenities (except for lottery games, including slot machines and table games) and manage the operation of the games on behalf of the State.The gaming operator purchases the games on behalf of the State and transfers title to the State of Kansas for the duration of the contract. If this management agreement were to eventually expire, title to these games would be transferred to the gaming operator if legally permitted, or the games would be sold and the State of Kansas would convey the residual value of such games to the gaming operator. The State of Kansas retains the discretion to renew or renegotiate the management contract at the expiration of the initial 15year term. On January14, 2011, we received final approval by the State of Kansas to develop, construct and operate a casino in the South Central Gaming Zone. Pursuant to the terms of a Lottery Gaming Facility Management Contract (“Kansas Management Contract”), the State will retain 27-31% of gross gaming revenue, based on a tiered revenue structure, and we will receive the balance of gross gaming revenue and retain all non-gaming revenue. Our facility, to be named the Kansas Star Casino, Hotel& Event Center (“Kansas Star”), will be located in Mulvane, Kansas, approximately 14 miles south of Wichita, Kansas in Sumner County, where gaming is permissible by local referendum.Kansas Star will be situated immediately off Interstate 35 when entering Sumner County from Wichita. Wichita is the largest city in Kansas, and there are approximately 375,000 adults living within 25 miles of our location and approximately 475,000 within 50 miles.Interstate 35 is the main north/south highway between Kansas and Oklahoma, which is located approximately 33 miles south of our location. The closest gaming facilities in Oklahoma, two Native American casinos, are both located approximately 55 miles from our location and the closest gaming facility in the State of Kansas is located approximately 170 miles from our location. The Kansas Star will be designed and built to cater to the greater Wichita area market, while also offering a regional destination attraction.Our amenities and marketing programs will focus on local repeat customers, similar to our existing properties.Our prairie-inspired decor will provide a comfortable and relaxing gaming environment.Additionally, we expect our multi-use event facility and equine center to draw visitors from outside the greater Wichita area.The design and construction team for this project includes YWS Architects and Conlon Construction, the same architect and construction manager that designed and built our Diamond Jo casino in Dubuque, Iowa. We have also engaged Cleo Designs for interior design and Populous for the design of our equine center and multi-use event center. In March 2011, KSC purchased two parcels of land in Mulvane, Kansas totaling approximately 202 acres on which the Kansas Star will be developed. This land effectively gives the Company all the land needed to develop the Kansas Star facility in compliance with the terms of the Kansas Management Contract.In March 2011, KSC broke ground on the Kansas Star development. We plan on completing construction of the Kansas Star in two phases. The first phase of the project is expected to include 1,500 slot machines, 42 table games, 10 poker tables, 150 hotel rooms in a third party operated hotel, approximately 2,700 parking spaces, a 250-seat buffet, a 140-seat steakhouse, a sports bar, a two outlet food court, and a 177,000 square foot indoor event center. While the first phase of the project is not expected to be completed until January 2013, KSC plans to begin operating 1,310 slots machines and 32 table games within the event center by January 2012 pending completion of the first phase of the project.The second phase of the project is expected to include an additional 500 slot machines (thus expanding the total to 2,000 slot machines), an additional 8 table games (bringing the total to 50 table games), the development of an equine complex that includes multiple arenas and barn facilities, parking for 80 recreational vehicles, and 150 additional hotel rooms (bringing the total to 300 rooms). The second phase is scheduled for completion by January 2015. 3 The current budget for the Kansas Star project is approximately $314.1 million (excluding capitalized interest which is estimated to be approximately $8 million) compared to our preliminary estimate of $295.5 million (excluding capitalized interest) as of December 31, 2010.We expect such increase to be offset by approximately $12 to $14 million from the City of Mulvane, Kansas (“Mulvane”) issuance of general obligation bonds as described below related to offsite utilities.Total cost to open the interim casino is expected to be approximately $184.2 million compared to the preliminary estimate of $153.7 million as of December 31, 2010.This increase in cost is primarily due to enhancements to the gaming floor layout and amenities and the addition of a concourse level to the event center, which were added to provide a better entertainment experience for our guests during the initial phase of the project, as well as an increase in off-site improvements which are expected to be financed by Mulvane as discussed further below.The remaining budget for the first phase of the project is approximately $82.2 million, including approximately $20.0 million to complete the initial 150 hotel rooms of the third party developed hotel, compared to the preliminary estimate of $76.6 million as of December 31, 2010.The increase in cost related to the completion of the first phase is primarily due to the decision to construct the shell of the building that will house the phase two casino floor expansion during the first phase, which is expected to reduce the overall cost of the project.The second phase of the Kansas Star project is budgeted at $47.7 million, including an approximate $19.1 million expansion to the third party developed hotel to increase the number of rooms from 150 to 300, compared to our preliminary estimate of $65.2 million as of December 31, 2010. The Company plans to finance the remaining costs of the project with (i) cash on hand (which includes proceeds from the senior notes offerings completed during the first quarter 2011), (ii) anticipated slot vendor and equipment financing of approximately $41.4 million (which are permitted borrowings under the Company’s existing debt agreements), (iii) cash flow from operations and (iv) if necessary, availability under the PGL Credit Facility (as defined herein), although no assurances can be given that the Company will obtain such slot vendor and equipment financing. Further, the Company has executedan agreement with a third party hotel developer/operator to separately build, finance, and operate a hotel as described below. KSC has entered into a Development Agreement with Mulvane related to the provision of water, sewer, and electrical utilities to the Kansas Star site.This agreement sets forth certain parameters governing the use of public financing for the provision of such utilities, through the issuance of general obligation bonds by Mulvane, paid for through the imposition of a special tax assessment on the Kansas Star site payable over 15 years in an amount equal to Mulvane’s obligations under the general obligation bonds.To date, KSC is utilizing public financing for approximately $4.1 million of sewer and water utilities improvements, and anticipates that it may utilize public financing for an additional $8 million to $10 million worth of utility improvements. On March 23, 2011, KSC and Conlon Construction Co. (“Conlon”) executed an AIA A133-2009 Agreement Between Owner and Construction Manager as Constructor (the “GMP Contract”).The GMP Contract provides that Conlon will act as Construction Manager for the construction of the Kansas Star project, and that the project will be completed on a “cost of work plus a fee” basis, with a guaranteed maximum price (the “GMP Amount”), and on a designated construction completion schedule. The GMP Contract effectively limits the total cost of the project to the designated GMP Amount, and imposes financial penalties, including liquidated damages for failing to complete construction by the dates set forth in the Kansas Management Contract.The GMP Contract provides that Conlon will prepare a preliminary GMP Amount based on Conlon’s estimate of the cost of work, including contingencies, and Conlon’s management fee for each phase of the project.The final GMP Amount for Phase 1A of the project is expected to be agreed to between KSC and Conlon by the end of the third quarter of 2011.The GMP Amount for future phases of the project will be established by the parties as the development of the project proceeds.If the total cost of the project falls below the GMP Amount, certain of the cost savings will be shared 60%/40% between KSC and Conlon, respectively. The GMP Amount is subject to amendment by change orders approved by KSC and the dates for completion of construction may be adjusted as a result of the occurrence of certain events, including force majeure. The GMP Contract also contains other customary provisions, including provisions relating to the scope of work and responsibilities of the parties, termination, compensation and payment calculations and schedules, indemnification, insurance and bond requirements, dispute resolution and assignment of contract. On May 17, 2011 KSC executed an agreement with a third party hotel developer to develop the 300 room hotel at the Kansas Star. KSC will contribute $1 million, land, and certain site work for the project and the hotel developer will finance, construct, own and operate the hotel. Business Structure PGL is a holding company with no independent operations whose primary assets are its equity interests in the following wholly owned subsidiaries: • DJL, which owns and operates the Diamond Jo casino in Dubuque, Iowa; • EVD, which owns and operates the Evangeline Downs Racetrack and Casino, or “racino,” in St. Landry Parish, Louisiana, and five off-track betting parlors (“OTB”) in Louisiana; • DJW, which owns and operates the Diamond Jo Worth casino in Worth County, Iowa; • ABC, which owns and operates the Amelia Belle Casino in Amelia, Louisiana; and • KSC, which was formed to own and operates the Kansas Star Casino, Hotel and Event Center in Mulvane, Kansas (“Kansas Star”) which is currently under development. 4 PGL is a wholly owned subsidiary of Peninsula Gaming Partners, LLC (“PGP”).PGL’s other subsidiary is Peninsula Gaming Corp. (“PGC”), which has no assets or operations but serves as a co-issuer of the Notes. Principal Executive Office Our principal executive office is located at 301 Bell Street, Dubuque, Iowa 52001, and our telephone number at this address is (563) 690-4975. Purpose of the Exchange Offer On February 9, 2011, we sold $80,000,000 of aggregate principal amount of our secured outstanding notes and on February 1, 2011 we sold $50,000,000 of aggregate principal amount of our unsecured outstanding notes.Both of these transactions were consummated through a private placement exempt from the registration requirements of the Securities Act. Simultaneously with the consummation of private placements, we entered into registration rights agreements with the initial purchaser of the outstanding notes.Under the registration rights agreements, we are required to use our reasonable best efforts to cause a registration statement for substantially identical notes, which will be issued in exchange for the outstanding notes, to become effective within 270days of issuance of the outstanding notes.You may exchange your outstanding notes for exchange notes in this exchange offer. We did not register the outstanding notes under the Securities Act or any state securities law, nor do we intend to after the exchange offer.As a result, the outstanding notes may only be transferred in limited circumstances under the securities laws.If the holders of the outstanding notes do not exchange their outstanding notes in the exchange offer, they lose their right to have the outstanding notes registered under the Securities Act, subject to certain limitations.Anyone who still holds outstanding notes after the exchange offer may be unable to resell their outstanding notes. We believe, however, that holders of the exchange notes may resell the exchange notes without complying with the registration and prospectus delivery provisions of the Securities Act, if they meet certain conditions.You should read the discussion under the headings “—Summary of The Exchange Offer,” “—Summary of The Exchange Notes” and “The Exchange Offer” for further information regarding the exchange offer, the exchange notes and resales of the exchange notes. 5 Summary of The Exchange Offer The following is a summary of the principal terms of the exchange offer.A more detailed description is contained in this prospectus under the section entitled “The Exchange Offer.” The Exchange Offer We are offering to exchange all of our outstanding notes for exchange notes.The terms of the exchange notes and outstanding notes are substantially identical in all respects, including principal amount at maturity, interest rate and maturity, except that the exchange notes are in general freely transferable and are not subject to any covenant regarding registration under the Securities Act.To be exchanged, an outstanding note must be properly tendered and accepted.Unless we terminate the exchange offer, all outstanding notes that are validly tendered and not validly withdrawn will be exchanged.We will issue the exchange notes promptly after the expiration of the exchange offer. Expiration Date The exchange offer will remain open for at least 20full business days and will expire at 5:00 p.m., New York City time, on , 2011, unless we decide to extend this expiration date.In that case, the phrase “expiration date” will mean the latest date and time to which we extend the exchange offer. Conditions to the Exchange Offer We may terminate or amend the exchange offer if: ·any legal proceeding or government action materially impairs our ability to complete the exchange offer, or ·any SEC rule, regulation or interpretation materially impairs the exchange offer. We may waive any or all of these conditions.At this time, there are no adverse proceedings, actions or developments pending or, to our knowledge, threatened, and no governmental approvals are necessary to complete the exchange offer.The exchange offer is not conditioned upon any minimum principal amount of outstanding notes tendered. Withdrawal Rights You may withdraw the tender of your outstanding notes at any time before the expiration date.Any outstanding notes not accepted by us for exchange for any reason will be returned to you at our expense as soon as practicable after withdrawal or termination of the exchange offer. The Registration Rights Agreement You have the right to exchange your outstanding notes for exchange notes with substantially identical terms.This exchange offer is being made to satisfy these rights.Except in limited circumstances described under “The Exchange Offer—Background and Purpose of the Exchange Offer,” after the exchange offer is complete, you will no longer be entitled to any exchange or registration rights with respect to your outstanding notes. Resales of the Exchange Notes We believe that the exchange notes issued in the exchange offer may be offered for resale, resold and otherwise transferred by you without compliance with the registration and prospectus delivery provisions of the Securities Act, provided that: ·you are acquiring the exchange notes in the ordinary course of your business; ·you are not participating, do not intend to participate and have no arrangement or understanding with any person to participate in thedistribution of the exchange notes; and ·you are not an “affiliate” of our company or any of our subsidiaries, as that term is defined in Rule 405 of the Securities Act.See “The Exchange Offer—Resale of the Exchange Notes.” The SEC, however, has not considered this exchange offer in the context of a no-action letter, and we cannot be sure that the staff of the SEC would make the same determination with this exchange offer as it has in other circumstances.Furthermore, if you do not meet the above conditions, you may incur liability under the Securities Act.We do not assume, or indemnify you against, this liability. Each broker-dealer that is issued exchange notes in the exchange offer for its own account in exchange for outstanding notes which were acquired by it as a result of market-making or other trading activities must acknowledge that it will deliver a prospectus meeting the requirements of the Securities Act in connection with any resale of the exchange notes issued in the exchange offer.A broker-dealer may use this prospectus for an offer to resell, resale or other retransfer of the exchange notes issued to it in the exchange offer. The exchange offer is not being made to, nor will we accept surrenders for exchange from, the following: ·holders of outstanding notes in any jurisdiction in which this exchange offer or the acceptance of the exchange offer would not be in compliance with the applicable securities or “blue sky” laws of that jurisdiction, and ·holders of outstanding notes who are “affiliates” of our company or any of our subsidiaries. 6 Procedures for Tendering If you wish to tender outstanding notes, you must (a)(1) complete, sign and date the letter of transmittal, or a facsimile of it, according to its instructions and (2) send the letter of transmittal, together with your outstanding notes to be exchanged and other required documentation, to U.S. Bank National Association, who is the exchange agent (the “Exchange Agent”), at the address provided in the letter of transmittal; or (b) tender through DTC pursuant to DTC’s Automated Tender Offer Program, or ATOP system.The letter of transmittal or a valid agent’s message through ATOP must be received by the Exchange Agent by 5:00 p.m., New York City time, on the expiration date.See “The Exchange Offer—Procedures for Tendering,” and “—Book-Entry Tender.”By executing the letter of transmittal, you are representing to us that you are acquiring the exchange notes in the ordinary course of your business, that you are not participating, do not intend to participate and have no arrangement or understanding with any person to participate in the distribution of exchange notes, and that you are not an “affiliate” of ours.See “The Exchange Offer—Procedures for Tendering,” and “—Book-Entry Tender.” Do not send letters of transmittal and certificates representing outstanding notes to us.Send these documents only to the Exchange Agent.See “The Exchange Offer—Procedures for Tendering” for more information. Special Procedures for Beneficial Owners If you are the beneficial owner of book-entry interests and your name does not appear on a security position listing of DTC as the holder of the book-entry interests or if you are a beneficial owner whose outstanding notes are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, and you wish to tender your outstanding notes in the exchange offer, you should contact the registered holder promptly and instruct the registered holder to tender on your behalf.If you are a beneficial owner and wish to tender on your own behalf, you must, before completing and executing the letter of transmittal and delivering your outstanding notes, either make appropriate arrangements to register ownership of the outstanding notes in your name or obtain a properly completed bond power from the registered holder.See “The Exchange Offer—Procedure if the Outstanding Notes Are Not Registered in Your Name,” and “—Beneficial Owner Instructions to Holders of Outstanding Notes.” The transfer of registered ownership may take considerable time and it may not be possible to complete transfer before the expiration date. Guaranteed Delivery Procedures If you wish to tender your outstanding notes and the certificates for your outstanding notes are not immediately available, time will not permit your outstanding notes or other required documents to reach the Exchange Agent on or prior to the expiration date, or you cannot complete the procedures for delivery by book-entry transfer on time, then before the expiration date you may tender your outstanding notes as described in this prospectus under the heading “The Exchange Offer—Guaranteed Delivery Procedures.” Failure to Tender Outstanding Notes If you are eligible to participate in the exchange offer and you do not tender your outstanding notes, you will not have any further registration or exchange rights and your outstanding notes will continue to have restrictions on transfer.Outstanding notes may not be offered or sold, unless registered under the Securities Act and applicable state securities laws or under an exemption from the Securities Act and applicable state securities laws.We do not currently plan to register the outstanding notes under the Securities Act after the completion of the exchange offer.Accordingly, the liquidity of the market for the outstanding notes could be adversely affected. In addition, after the consummation of the exchange offer, it is anticipated that the outstanding principal amount at maturity of the outstanding notes available for trading will be significantly reduced.The reduced float will adversely affect the liquidity and market price of the outstanding notes.A smaller outstanding principal amount at maturity of notes available for trading may also tend to make the price more volatile. Acceptance of Outstanding Notes and Delivery of Exchange Notes In general, we will accept any and all outstanding notes that are properly tendered in the exchange offer and not withdrawn before 5:00 p.m., New York City time, on the expiration date.The exchange offer will be considered consummated when we, as soon as practicable after the expiration date, accept for exchange the outstanding notes tendered, deliver them to the trustee for cancellation and issue the exchange notes.We will deliver the exchange notes as soon as practicable after the expiration date.Any outstanding notes not accepted by us for exchange for any reason will be returned to you at our expense promptly after the expiration or termination of the exchange offer. Interest on the Outstanding Notes Interest will not be paid on outstanding notes that are tendered and accepted for exchange in the exchange offer. 7 Listing of the Exchange Notes We do not intend to have the outstanding notes or the exchange notes listed on any securities exchange or arrange for quotation on any automated dealer quotation system. Federal Income Tax Considerations We believe that the exchange of exchange notes for outstanding notes will not be a taxable event for U.S. federal income tax purposes.Please see “Certain U.S. Federal Income Tax Consequences” for more information. Appraisal Rights You do not have any appraisal or dissenters’ rights in connection with this exchange offer. Use of Proceeds We will not receive any proceeds from the issuance of the exchange notes in the exchange offer. Fees and Expenses We will pay all of the expenses incident to the exchange offer. Exchange Agent U.S. Bank National Association is serving as the exchange agent in connection with the exchange offer.Its address and telephone number are set forth in “The Exchange Offer—Exchange Agent.” Please review the information in the section captioned “The Exchange Offer” for more detailed information concerning the exchange offer. 8 Summary of the Exchange Notes The form and terms of the exchange notes are the same as the form and terms of the outstanding notes, except that the exchange notes will be registered under the Securities Act.As a result, the exchange notes will not bear legends restricting their transfer and will not contain the registration rights and liquidated damage provisions contained in the outstanding notes.The exchange notes represent the same debt as the outstanding notes.The outstanding notes and the exchange notes are governed by the same indentures. Issuers Peninsula Gaming, LLC, a Delaware limited liability company, and Peninsula Gaming Corp., a Delaware corporation and a direct wholly-owned subsidiary of PGL. Exchange Notes Offered $80.0 million aggregate principal amount of 8⅜% Senior Secured Notes due 2015, which have been registered under the Securities Act. The secured outstanding notes were, and the secured exchange notes will be, issued under the indenture pursuant to which, on August 6, 2009, we issued $240,000,000 in aggregate principal amount of our 8⅜% Senior Secured Notes due 2015. On June 2, 2010, we exchanged these initial notes for a like principal amount of notes that had been registered under the Securities Act, which we refer to as the “Existing Secured Notes” and, together with the secured outstanding notes and the secured exchange notes, the “Secured Notes.”The secured exchange notes will be treated as a single series with the Existing Secured Notes and the secured outstanding notes under the Secured Notes Indenture (as defined below), and holders of the Secured Notes will vote as one class under the Secured Notes Indenture. $50.0 million aggregate principal amount of 10 ¾% Senior Unsecured Notes due 2017, which have been registered under the Securities Act. The unsecured outstanding notes were, and the unsecured exchange notes will be, issued under the indenture pursuant to which, on August 6, 2009, we issued $305,000,000 in aggregate principal amount of our 10 ¾% Senior Unsecured Notes due 2017. On June 2, 2010, we exchanged these initial notes for a like principal amount of notes that had been registered under the Securities Act, which we refer to as the “Existing Unsecured Notes” and, together with the unsecured outstanding notes and the unsecured exchange notes, the “Unsecured Notes.”We refer to the Existing Unsecured Notes and the Existing Secured Notes herein as the “Existing Notes.”The unsecured exchange notes will be treated as a single series with the Existing Unsecured Notes and the unsecured outstanding notes under the Unsecured Notes Indenture (as defined below), and holders of the Unsecured Notes will vote as one class under the Unsecured Notes Indenture. The exchange notes will evidence the same debt as the outstanding notes and will be issued under, and entitled to the benefits of, the same indentures.The terms of the exchange notes are the same as the terms of the outstanding notes in all material respects except that the exchange notes: •have been registered under the Securities Act; •bear a different CUSIP number from the outstanding notes; •do not include rights to registration under the Securities Act; and •do not contain transfer restrictions applicable to the outstanding notes. Maturity Date Secured exchange notes:August 15, 2015 Unsecured exchange notes:August 15, 2017 Interest We will pay interest on the secured exchange notes semi-annually at the rate of 8⅜% per year, payable in cash, on August 15 and February 15 of each year, beginning on February 15, 2011. We will pay interest on the unsecured exchange notes semi-annually at the rate of 10 ¾% per year, payable in cash, on August 15 and February 15 of each year, beginning on February 15, 2011. 9 Guarantees The secured exchange notes and the unsecured exchange notes will be guaranteed on a senior secured basis and a senior unsecured basis, respectively, by all of PGL’s existing and future domestic restricted subsidiaries other than PGC, which will be a co-Issuer of the exchange notes. Security The secured exchange notes and its related guarantees will be secured by a security interest in our current and future assets (other than certain excluded assets) and by a pledge of 100% of the equity interests of PGL.The lien on the collateral that secures the secured exchange notes and the guarantees will be junior in priority relative to the liens securing any of our existing or future senior credit facilities pursuant to an intercreditor agreement.See “Description of Secured Notes—Security.”Accordingly, the secured exchange notes and related guarantees will be effectively subordinated to our existing or future senior secured credit facilities to the extent of the value of the assets securing such indebtedness. Ranking The secured exchange notes will be our senior secured obligations, will rank pari passu in right of payment with all of our existing and future senior indebtedness and will rank senior in right of payment to all of our existing and future subordinated indebtedness. The unsecured exchange notes will be our senior unsecured obligations, will rank pari passu in right of payment with all of our existing and future senior indebtedness and will rank senior in right of payment to all of our existing and future subordinated indebtedness.The unsecured exchange notes and guarantees thereon will be effectively subordinated to our senior secured indebtedness, including the Secured Notes and our existing and future senior credit facilities, to the extent of the value of the assets that secure such indebtedness. Optional Redemption On or after August 15, 2012, we will have the right to redeem all or some of the secured exchange notes at the redemption prices described in this prospectus, plus accrued and unpaid interest, if any, to the applicable date of redemption.See “Description of Secured Notes—Redemption—At the Option of the Issuers.”On or after August 15, 2013, we will have the right to redeem all or some of the unsecured exchange notes at the redemption prices described in this prospectus, plus accrued and unpaid interest, if any, to the applicable date of redemption.See “Description of Unsecured Notes—Redemption—At the Option of the Issuers.” Equity Clawback; Make-Whole Redemption Prior to August 15, 2011, we may redeem from time to time up to 35% of the aggregate principal amount of the SecuredNotes at a redemption price equal to 108.375% plus accrued and unpaid interest, if any, to the applicable redemption date with the proceeds of any equity offering.Prior to August 15, 2012, we may redeem the secured exchange notes, in whole or in part, at a make-whole redemption price as described in this prospectus, plus accrued and unpaid interest, if any, to the applicable redemption date.See “Description of Secured Notes—Redemption—Equity Clawback” and “—Make-Whole Redemption,” respectively. Prior to August 15, 2012, we may redeem from time to time up to 35% of the aggregate principal amount of the UnsecuredNotes at a redemption price equal to 110.75% plus accrued and unpaid interest, if any, to the applicable redemption date with the proceeds of any equity offering.Prior to August 15, 2013, we may redeem the unsecured exchange notes, in whole or in part, at a make-whole redemption price as described in thisprospectus, plus accrued and unpaid interest, if any, to the applicable redemption date.See “Description of Unsecured Notes—Redemption—Equity Clawback” and “—Make-Whole Redemption,” respectively. Required Regulatory Redemption The Notes will be subject to mandatory disposition or redemption following certain determinations by applicable racing and gaming regulatory authorities.See “Description of Secured Notes—Required Regulatory Redemption” and “Description of Unsecured Notes—Redemption—Required Regulatory Redemption.” Change of Control Offer If a change of control occurs, the holders of the Notes will have the right to require us to purchase their Notes at 101% of the principal amount plus accrued and unpaid interest, if any, to the date of repurchase.See “Description of Secured Notes—Repurchase Upon Change of Control” and “Description of Unsecured Notes—Repurchase Upon Change of Control.” Asset Sales Offers If we sell assets or an event of loss occurs and the proceeds are not applied as required under the Indentures (as defined below), we may have to use the proceeds to offer to purchase some of the Notes and the Existing Notes at 100% of the principal amount, plus accrued and unpaid interest, if any, to the date of repurchase.See “Description of Secured Notes—Certain Covenants—Limitation on Asset Sales” and “Description of Unsecured Notes—Certain Covenants—Limitation on Assets Sales.” 10 Certain Indenture Provisions The indenture governing the secured exchange notes (the “Secured Notes Indenture”) and the indenture governing the unsecured exchange notes (the “Unsecured Notes Indenture” and, together with the Secured Notes Indenture, the “Indentures”) limits our ability and the ability of our restricted subsidiaries to, among other things; •incur more debt; •redeem stock; •pay dividends or make other distributions to PGP; •issue stock of restricted subsidiaries; •make investments; •create liens; •enter into transactions with affiliates; •merge or consolidate; and •transfer or sell assets. In addition, the Indentures prohibit PGC from holding any assets, becoming liable for any obligations (other than the Notes and borrowings under our $50.0 million Amended and Restated Loan and Security Agreement dated October 29, 2009, as amended (“PGL Credit Facility”)) or engaging in any business activities.These covenants are subject to a number of important exceptions. See “Description of Secured Notes—Certain Covenants” and “Description of Unsecured Notes—Certain Covenants.” Form and Denomination
